Citation Nr: 1718237	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1964 to May 1967.  He is the recipient of the Vietnam Service Medal, Vietnam Campaign Medal, and the National Defense Service Medal.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO denied service connection for bilateral hearing loss.  The Veteran timely appealed.  

In January 2015 and August 2016 decisions, the Board remanded the issue of entitlement to service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is due to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current bilateral hearing loss disability is the result of his in-service noise exposure coincident to his duties as a truck driver during active service, to include his service in the Republic of Vietnam during the Vietnam Era.  Specifically, during a May 2012 informal hearing conference, the Veteran asserted that he was in graves registration while serving in Vietnam.  Thereafter, he submitted letters dated 1966 that he wrote to his parents while serving in Vietnam, noting his convoy trips during such service.  Moreover, as documented in the October 2012 rating decision, in granting service connection for posttraumatic stress disorder, the RO confirmed the Veteran's stressor that he was under attack in Vietnam and feared for his life while on a convoy.  

The Veteran's service treatment records, to include his induction and separation examinations, are negative for complaints of any problems of hearing loss.  

The Veteran's military service personnel records show that in addition to the occupation specialty (MOS) of personnel specialist reported in his DD 214, there was also a portion of his active service during which his principal duty was working as a light truck driver (October 1964 to March 1965).  The Department of Defense Noise Exposure Listing reports that a motor transport operator has a moderate probability of noise exposure.  Based on the foregoing, the Board finds that the Veteran's contentions concerning in-service noise exposure are credible and consistent with his service.  38 U.S.C.A. § 1154(a).  

An October 2011 VA audiological evaluation demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Board also points out that the Veteran is in receipt of service-connection for his tinnitus disability, due to in-service acoustic trauma.  

Thus, in-service noise exposure has also been conceded.  Accordingly, the question is one of nexus.  In determining whether such a nexus exists, the Board must consider the Veteran's contentions in conjunction with the circumstances of his service.  38 U.S.C.A. § 1154 (a).  

In the instant case, a VA audiologist provided an addendum opinion to the October 2011 audiological evaluation dated in October 2015.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of active service.  In providing the opinion, the examiner highlighted the Veteran's normal hearing test results during service, his post-service occupational noise exposure, and the fact that the Veteran's documented MOS was not associated with routine exposure to high risk noise.  This opinion is, however, flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability. Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, as noted above, there was a portion of the Veteran's active service during which his principal duty was working as a light truck driver, and such service appeared to be associated with a moderate probability of noise exposure, and it is unclear from the rationale whether the examiner considered the potential noise exposure from this principal duty as a light truck driver in rendering the opinion.  Thus, for these reasons, this opinion is inadequate for adjudication purposes.   

In a November 2016 VA opinion, the examiner noted that the Veteran's entrance and separation examinations showed normal hearing thresholds, bilaterally.  The examiner also indicated that there was no significant threshold shift between the Veteran's entrance and separation examinations.  The examiner noted the Veteran's service as a light truck driver; however, she concluded in significant part, that the Veteran may not even have a current hearing loss diagnosis, noting a previous attempt to test him resulted in inconsistent responses.  The Board also finds this opinion inadequate to adjudicate the claim, as noted above and clearly identified in the record, the October 2011 VA audiological evaluation demonstrates bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Further, the   

Although the Veteran did not receive a medal indicating he engaged in combat, the Board must nevertheless make such a determination on a case by case basis. VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  It is significant in this case that the Veteran's service personnel records, as well as the letters the Veteran wrote to his parents while serving in Vietnam are fully consistent with the Veteran's statements.  Those statements also indicate that the Veteran was under attack while on a convoy in Vietnam.  The Board finds this statement credible and, because it indicates that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, the Board finds that the Veteran engaged in combat with the enemy.  Id. 

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's assertions that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from duties as a light truck driver and being under attack in a convoy while serving in Vietnam, is therefore established by his statements of record and testimony at the aforementioned informal hearing conference, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

Based on the above, the Board finds that service connection for bilateral hearing loss disability warranted.  The Veteran has reported the onset of symptoms of diminished hearing following injury in combat.  Pursuant to Reeves, this evidence tends to show not only injury in service but also that the Veteran incurred the hearing loss disability in service.  As noted, the only contrary evidence consists of two medical opinions of little, if any, probative weight.  

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . .").


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


